Citation Nr: 1243609	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease lumbar spine with old compression fracture L2, claimed as arthritic pain in back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded the issues of entitlement to service connection for a neck and arms condition, claimed as arthritic pain, and entitlement to a total disability rating for compensation based on individual unemployability (TDIU) in June 2010.  These claims were subsequently granted by the RO in a rating decision dated in June 2012.  As the Veteran did not appeal the ratings or effective dates assigned for these disabilities, this represents a complete grant of the Veteran's appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by flexion limited at its worst to 78 degrees, and a combined range of motion greater than 120 degrees.  

2.  The Veteran's low back disability is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbular spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for degenerative disc disease lumbar spine with old compression fracture L2 have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in May 2006 the RO granted service connection for degenerative disc disease lumbar spine with old compression fracture L2 with an evaluation of 10 percent effective January 12, 2006.  The Veteran has appealed this initial rating.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered whether staged ratings are appropriate in this instance.  The Board finds that staged ratings are not warranted in this case as the evidence does not show that the criteria for higher ratings are met at any point in time covered by this claim.   

A 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbular spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012) (the General Rating Formula for Diseases and Injuries of the Spine are used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

The schedule also provides for compensation for arthritis due to trauma and substantiated by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  In the absence of limitation of motion, a 10 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA medical records show that the Veteran complained of a stiff back and low back pain.  

In May 2006 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran reported increased low back pain five to seven years prior.  He denied any incapacitating episodes of low back pain or bed rest.  He further denied urinary incontinence, frequency, and urgency.  He denied erectile dysfunction, fecal incontinence, visual dysfunction, and urinary retention.  He reported daily dizziness and leg and foot weakness.  He had weekly numbness, unsteadiness, obstipation.  The examiner reported that the Veteran has diabetes mellitus and the EMG showed peripheral neuropathy of the legs.  Moreover, he had osteoarthritis of the left knee such that the Veteran's complaints were not related to the service-connected back disability.  The Veteran also experienced falls monthly.  He had moderate fatigue and moderate weakness in the low back.  He also had mild and intermittent spasms in the low back.  He experienced intermittent, localized low back pain that did not radiate down the buttocks or legs.  The Veteran described the pain as mild and occurred one to six days a week.  He reported that he was unable to walk more than a few yards.  

Physical examination revealed no unfavorable ankylosis of the spine.  There was no evidence of spasm, atrophy, guarding, or weakness.  The Veteran exhibited mild pain with motion and mild tenderness.  The examiner determined that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Range of motion testing revealed:  flexion from 0 to 80 degrees with pain beginning at 70 degrees, extension from 0 to 30 degrees with pain beginning at 24 degrees, left lateral flexion from 0 to 30 degrees with pain beginning at 26 degrees, right lateral flexion from 0 to 30 degrees with pain beginning at 26 degrees, left lateral rotation from 0 to 30 degrees with no pain noted, and right lateral rotation from 0 to 20 degrees with pain beginning at 20 degrees.  The Veteran had complained of tenderness over the spinous process of the lower thoracic and upper to mid lumbosacral back.  An x-ray of the lumbar spine revealed a mild to moderate old compression fracture involving the L2 vertebra.  There was no evidence of significant subluxation.  There was evidence of degenerative changes at L2-3 level as evidenced by anterior osteophytes formation.  The diagnoses were degenerative disc disease of the lumbar spine and mild to moderate compression fracture of the L2.  The examiner indicated that the Veteran's low back had mild impact on dressing, and moderate impact on shopping and traveling.  He was severely impacted in chores and recreation and prevented from exercise and sports.  

In an August 2006 VA outpatient report, the Veteran complained of low back pain after accidentally stumbling and falling.  He reported that he aggravated his left lower back while attempting to catch himself.  He denied bowel or bladder incontinence.  Examination revealed tenderness of palpation of the mid back paraspinus muscles with some tension and spasm.  The diagnosis was back strain.  The x-ray revealed advanced degenerative changes with dextroconvex scoliosis and the primary diagnosis was "new abnormal findings/changes."  In May 2009, the Veteran reported that he was lifting his sister into a bathtub and felt a sudden sharp pain in the low back and fell to the floor.  He complained of persistent low back pain that was nonradiating; he denied any loss of bowel or bladder control.  The diagnosis was chronic low back pain with exacerbation.  In February 2010, the Veteran reported an accidental fall due to dizziness; he did not report any further injury to his back.  

In June 2010 the Veteran was accorded a C&P spine examination.  During the examination the Veteran denied a history of hospitalization or surgery, spine neoplasm, or flare-ups.  He further denied a history of urinary incontinence, urinary urgency, urinary retention, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, paresthesias, leg or foot weakness, falls, and unsteadiness.  He reported numbness.  The examiner noted that the numbness of the feet and fingers was secondary to peripheral neuropathy of diabetes mellitus.  The Veteran reported decreased motion, stiffness, and spine pain.  He denied fatigue, weakness, and spasm.  He described his pain as a mild and constant aching and stiffness in his lumbosacral back that occurred daily; he denied radiation of pain and denied incapacitating episodes.  

Physical examination revealed a normal posture, normal head position, symmetry in appearance, and a normal gait.  The Veteran did not exhibit gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or ankylosis of the thoracolumbar spine.  He did not have spasm, atrophy, guarding, tenderness or weakness in the thoracolumbar spine but there was pain with motion on the left and right thoracolumbar sacrospinalis.  The examiner determined that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Range of motion revealed flexion from 0 to 78 degrees, extension from 0 to 30 degrees, left lateral flexion from 0 to 30 degrees, left lateral rotation from 30 degrees, right lateral flexion from 0 to 30 degrees, and right lateral rotation from 0 to 30 degrees.  There was objective evidence of pain on active range of motion.  The examiner found there was objective evidence of pain following repetitive motion but found no additional limitations after repetitions of range of motion.  The examiner found that the Veteran's reduced range of motion represented normal for the Veteran and indicated that the Veteran's obesity interfered with forward flexion.  Laseuge's sign was negative.  An x-ray revealed dextroscoliosis and decreased lordosis, osteopenia, and an old compression of the bodies of L2 and spondylosis.  The Veteran had a less than 10 percent loss of height.  The Veteran indicated that he retired in 2000.  The diagnosis was degenerative disc disease of the lumbosacral spine.  The examiner found no effects on the Veteran's activities of daily living.  

As to the Veteran's claim of entitlement to an increased disability rating for his service-connected degenerative disc disease of the lumbar spine with old compression fracture at L2, the Board notes that the most recent VA examinations evaluating such disabilities are dated in June 2010, more than two years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current conditions as to his service-connected degenerative disc disease of the lumbar spine with old compression fracture at L2, VA's duty to assist includes providing new examinations.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  However, the Board notes that the Veteran has not alleged that his back has worsened.  Therefore, the Board will proceed with the June 2010 VA examination as the examination is otherwise adequate.  In that regard, the examiner reviewed the history, conducted a physical examination and provided sufficient information such that the Board can render an informed determination.  

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his degenerative disc disease of the lumbar spine with an old compression fracture at L2.  However, the preponderance of the evidence of record demonstrates that his disability has been no more than 10 percent disabling at any time during the pendency of the Veteran's claim.  

For historical purposes, the Veteran was originally granted service connection for degenerative disc disease of the lumbar spine in a May 2006 rating decision and a 10 percent disability evaluation was assigned effective January 12, 2006.  In an August 2006 VA medical record, the evidence demonstrated that a material change in the Veteran's service-connected low back disability may have occurred.  The Board previously remanded the Veteran's claim in June 2010 for additional evidentiary development.  The Veteran was afforded another VA examination of the spine in June 2010.  

Although the Veteran's disability was found to be consistently manifested by the symptoms noted above to include pain on active range of motion and following repetitive motion, the Board does not find that the Veteran's symptoms approximated a rating in excess of 10 percent.  At no time did the Veteran exhibit forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbular spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The evidence of record indicates that the Veteran had flexion up to as much as 80 degrees and at its worst to 78 degrees, which the examiner indicated was normal due to obesity.  Even with pain on range of motion, the Veteran's pain began at 70 degrees.  Additionally, the Veteran's combined range of motion was greater than 120 degrees during the May 2006 and June 2010 VA examinations.  While the Veteran does have muscle spasms, both examiners found that the muscle spasms or guarding were not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While the Veteran reported moderate fatigue and moderate weakness in the low back during the May 2006 VA examination, his range of motion revealed that flexion was still as much as 78 degrees with pain beginning at 70 degrees.  Evidence of pain is an important factor for consideration.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  There was no additional range of motion loss on repetitive motion and the Veteran has not reported any additional functional limitations.  Without any evidence of further functional loss as a result of the Veteran's pain, a higher disability evaluation is not warranted under DeLuca.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered the criteria set forth in Diagnostic Code 5003.  However, as the Veteran is currently assigned a rating for his limitation of motion, a separate rating is not warranted pursuant to Code 5003 as that would constitute pyramiding.  See 38 C.F.R. § 4.14.  

The Veteran's bilateral paresthesias are already service-connected and assigned separate ratings and therefore the Board will not consider those complaints at this time.  Moreover, both examination reports and the other medical evidence of record indicates that the neurologic symptoms are related to the Veteran's diabetes mellitus.  The Veteran has denied bladder or bowel impairment; therefore, a separate evaluation on that basis is not for consideration.  Accordingly, as a separate neurologic abnormality associated with the service-connected lumbar disability is not shown by the competent evidence, separate evaluations on those issues are not for consideration.  In that regard, the Board finds that the Veteran as a lay person, while competent to report neurologic symptoms, is not competent to opine that those symptoms represent a neurologic abnormality related to his lumbar spine disorder.

The Board has considered the lay statements of the Veteran that a higher rating is warranted based on his symptoms, however, while his statements are competent, credible, and probative, the entirety of the evidence as discussed above does not show that the criteria for a rating in excess of 10 are met or approximated.  In that regard, the VA examination reports are highly probative evidence as medical clinicians conducted testing to determine the extent of the Veteran's disability, including his range of motion with consideration of factors such as pain, to include on use and on flare-ups.

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine with the established criteria found in the rating schedule.  The Board finds that the Veteran's lumbar spine disability is fully addressed by the rating criteria under which such disabilities are rated and an exceptional disability picture is not shown.  The Veteran's symptoms, including spasms and pain on range of motion, which result in limitation of motion are contemplated by the schedular criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, the Veteran is challenging the initial evaluation following the grant of service connection for degenerative disc disease of the lumbar spine.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA had no additional duty to notify in this case once service connection was granted.

In June 2010, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA treatment records were associated with the claims folder and a VA examination was provided on remand.  The VA examiner conducted an examination, which included x-rays, recorded range of motion measurements (which considered the degree of severity of pain), and provided sufficient information such that the Board's determination is an informed one.  Accordingly, the examination was adequate.  In sum, the information requested by the Board was provided and there was substantial compliance with the Board's remand instructions.   

Taking all of the above into consideration, the Board concludes that VA has satisfied both duties to notify and assist.  Accordingly, the Board concludes that a decision on the merits at this time does not violate the VCAA nor prejudice the Veteran.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease lumbar spine with old compression fracture L2, claimed as arthritic pain in back is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


